Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 with dependent claims 2-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In line 5 of claim 1 as well as line 9 of claim 5, it is claimed that the driving unit is configured to “relatively perform rotational movement.” However, it is unclear what the word relatively entails or what part of the invention the relative rotational movement is performed with respect to. Appropriate correction/clarification is required. 
Claim 1 lines 5-6, as well as claim 5 lines 9-10, state the limitation “or to relatively perform rotational movement while moving a rotation center and to perform sliding movement.”  With respect to the end of this limitation on line 6 (stating “and to perform sliding movement”) it is unclear this 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Poli (US Pub No.: 2017/0360646) in view of Sharma (US Pub No.: 2018/0281704).
Regarding Claim 1, Poli discloses a joint support unit (being the exoskeleton disclosed in the abstract) comprising: a first link worn on one end side of a knee joint (figure 1 part 12); a second link worn on the other end side of the knee joint (figure 1 part 14, which is on the lower side of the knee with respect to part 12); and a driving unit configured to cause the first link and the second link to perform rotational movement between the first link and the second link (M1 is a motor in figure 1 that drives motion between the links. M1 defined as a motor in [0035]), or to relatively perform rotational movement while moving a rotation center and to perform sliding movement (a sliding movement being performed by the device is disclosed in [0065]), the driving unit including: a periphery cam (the joint would have a cam part 200 in [0054] and in 
However, Poli does not disclose a second cam grove arranged inside the first cam groove that is formed asymmetrically with respect to the first cam groove. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second cam grove within a first cam grove that would be asymmetrical with respect to the first cam grove as this is taken to be a matter of design choice. Incorporating a second cam grove that is asymmetrical to but formed within the first cam grove would produce knowable results while not impeding the function of the device of Poli.  Additionally, while not a joint support unit, Sharma teaches a cam device with a first and second cam grove in [0061], wherein the groves 37 and 38 are shown to overlap in figure 7B such that the second grove appears to be within the first groove. As such, a cam grove arrangement with two asymmetrical grooves with an overlap is taken to be known in the art (with respect to cam arrangements). From here, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the asymmetric groove of Sharma 
Regarding claim 2, Poli further teaches the joint support unit according to claim 1, wherein, in the first cam groove and the second cam groove, the first cam pin and the second cam pin are movable to correspond to different driving directions generated between the first link and the second link, on the basis of a stretched state of the first link and the second link (as shown in figure 5 and 6, the first and second cam pin (both parts 2006) would move as the first and second link (parts 12 and 14) stretch out (as the leg moves from figure 4 to figure 6)).
Regarding claim 3, Poli further discloses the joint support unit according to claim 1, wherein an internal angle at which respective perpendicular lines perpendicularly crossing straight lines connecting the rotation center and the respective two cam pins, and passing through the respective cam pins are crossed in a stretched state of the first link and the second link is at least 30 degree or more (Visually, in figures 5 and 6  of Poli, the angle between part 12 and part 14 is larger than 30 degrees. A range of motion between 30 degrees and 180 degrees between parts 12 and 14 in [0032] is disclosed, the internal angle between parts 12 and 14 could extend to be greater than 30 degrees).
Regarding claim 4, Poli further discloses the joint support unit according to claim 1, wherein bending directions of the first link and the second link is switched according to a moving direction of the driver, on the basis of a stretched state of the first link and the second link (the motor M1 would control the bending direction of parts 12 and 14 as per [0035]-[0037]).
Regarding claim 5, Poli further discloses a walking support apparatus (being the exoskeleton in the abstract) comprising: an upper leg wearing unit worn from a knee joint of a 
However, Poli does not disclose a second cam grove arranged inside the first cam groove that is formed asymmetrically with respect to the first cam groove. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 6, Poli further discloses the joint support unit according to claim 2, wherein an internal angle at which respective perpendicular lines perpendicularly crossing straight lines connecting the rotation center and the respective two cam pins, and passing through the respective cam pins are crossed in a stretched state of the first link and the second link is at least 30 degree or more (Visually, in figures 5 and 6  of Poli, the angle between part 12 and part 14 is larger than 30 degrees. A range of motion between 30 degrees and 180 degrees between parts 12 and 14 in [0032] is disclosed, the internal angle between parts 12 and 14 could extend to be greater than 30 degrees).
Regarding claim 7, Poli further discloses the joint support unit according to claim 2, wherein bending directions of the first link and the second link is switched according to a moving 
Regarding claim 8, Poli further discloses the joint support unit according to claim 3, wherein bending directions of the first link and the second link is switched according to a moving direction of the driver, on the basis of a stretched state of the first link and the second link (the motor M1 would control the bending direction of parts 12 and 14 as per [0035]-[0037]).
Regarding claim 9, Poli further discloses the joint support unit according to claim 6, wherein bending directions of the first link and the second link is switched according to a moving direction of the driver, on the basis of a stretched state of the first link and the second link (the motor M1 would control the bending direction of parts 12 and 14 as per [0035]-[0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujuta (US Pub No.: 2020/0069505) would teach an actuator for a walking exoskeleton with a cam part disclosed in [0025]-[0029], Zistatsis (US Pub No.: 2018/0161188) teaches an exoskeleton with a cam shown in figure 3B, Sano (US Pub No.: 2015/0313786) teaches a cam mechanism in figure 17 with use of a torque generator in [0093]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                 


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774